U.S. Bank N.A. v Maioriello (2022 NY Slip Op 01263)





U.S. Bank N.A. v Maioriello


2022 NY Slip Op 01263


Decided on February 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 24, 2022

Before: Acosta, P.J., Kapnick, Friedman, Singh, Pitt, JJ. 


Index No. 35006/18E Appeal No. 15363 Case No. 2021-02051 

[*1]U.S. Bank National Association etc., Plaintiff-Respondent,
vMichael J. Maioriello Jr., Also Known as Michael Maioriello etc., et al., Defendants-Appellants, New York State Department of Taxation and Finance et al., Defendants.


Petroff Amshen LLP, Brooklyn (James Tierney of counsel), for appellants.
Reed Smith LLP, New York (Michael V. Margarella of counsel), for respondents.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about February 18, 2020, which, upon an order, same court and Justice, entered November 20, 2019, granting plaintiff's renewed motion for summary judgment on its foreclosure claim, granted plaintiff's motion to appoint a referee to compute, unanimously affirmed, without costs.
Supreme Court providently exercised its discretion in granting leave to renew based on plaintiff's submission of evidence to show that it reasonably believed that the agency list it supplied to defendants with the 90-day notices came directly from the Department of Financial Services (DFS). The additional evidence submitted on renewal shows that plaintiff did provide "at least five housing agencies serving the county where the property is located from the most recent listing available from [the DFS]" when the 90-day notices were issued and mailed to defendants (RPAPL 1304[2]).
Defendants' arguments concerning plaintiff's purported failure to separately mail the RPAPL 1304 notices to each borrower is unpreserved for review (see HSBC Bank USA v Zillitto, 175 AD3d 1208, 1209 [1st Dept 2019]).
We have considered defendants' remaining contentions and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 24, 2022